United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2974
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
James Benford,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 9, 2004
                                 Filed: March 18, 2004
                                  ___________

Before RILEY, McMILLIAN, and MELLOY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       James Benford (Benford) appeals his conviction and sentence. After waiving
a jury trial, the district court1 found Benford guilty of one count of conspiracy to
possess with intent to distribute cocaine base. 21 U.S.C. §§ 841(a)(1) and 846. At
sentencing, the district court denied Benford a reduction for a minor role in the
offense and sentenced him to 324 months imprisonment and a five-year term of
supervised release. On appeal, Benford argues the district court erred in finding a


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
single conspiracy rather than multiple conspiracies, and also erred in denying him a
minor role reduction. We affirm.

      Whether the government’s proof at trial established only a single conspiracy
or multiple conspiracies is a question of fact, United States v. Morales, 113 F.3d 116,
118 (8th Cir. 1997), which we review for clear error, United States v. Contreras, 283
F.3d 914, 916 (8th Cir. 2002). “A single conspiracy is composed of individuals
sharing common purposes or objectives under one general agreement.” Morales, 113
F.3d at 118-19 (internal quotations omitted). “A single conspiracy may exist even if
the participants and their activities change over time, and even if many participants
are unaware of, or uninvolved in, some of the transactions.” Contreras, 283 F.3d at
916 (quoting United States v. Roach, 164 F.3d 403, 412 (8th Cir. 1999)).

       In order for Benford to prevail on his theory of fatal variance between the
single conspiracy charged in the indictment and the government’s proof of multiple
conspiracies at trial, Benford must first establish the existence of a variance, and he
must also show the variance affected his substantial rights. United States v. Lopez-
Arce, 267 F.3d 775, 781 (8th Cir. 2001). We will reverse only if we find the evidence
adduced at trial does not support a finding of a single conspiracy, and we determine
Benford was prejudiced by the variance. Id. Viewing the evidence in the light most
favorable to the verdict, the evidence adduced at trial amply supports the district
court’s finding of a single conspiracy, which (1) had as its common goal the
possession and sale of large quantities of crack cocaine in east Omaha, (2) continued
over a long period of time, and (3) included members of the same street gang. Id. at
782. Furthermore, we conclude Benford suffered no prejudice because he was the
only defendant being tried, and he would clearly be “implicated in any other
conspiracy the evidence could [conceivably] prove.” Id. at 781.

      Next, Benford contends the district court erred in denying him a two-level
reduction for being a minor participant. See U.S.S.G. § 3B1.2(b). The Application

                                          2
Notes define a minor participant as a participant “who is less culpable than most other
participants, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2,
cmt. n.5. Benford bears the burden of proving he is entitled to a minor participant
role reduction. United States v. Speller, 356 F.3d 904, 907 (8th Cir. 2004). Whether
a particular defendant qualifies for a role reduction under the Sentencing Guidelines
is a question of fact, United States v. Thurmon, 278 F.3d 790, 792 (8th Cir. 2002),
which we review for clear error, United States v. Surratt, 172 F.3d 559, 567 (8th Cir.
1999). The district court found that, in distributing two and a half kilos of crack
cocaine over a long period of time, Benford did not play a minor role in the
conspiracy when compared to other co-conspirators. We conclude Benford, a street-
level dealer, failed to prove he was less culpable than most of his co-conspirators, and
the district court did not err in denying Benford a role reduction.

       Accordingly, we affirm Benford’s conviction and sentence. See 8th Cir. R.
47B.
                        ______________________________




                                           3